DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of Fig. 6, Claims 1-3, 7-13, and 17-20 in the reply filed on 12/30/20 is acknowledged.  The traversal is on the ground(s) that the claims overlap in scope and therefore are not mutually exclusive.  This is not found persuasive because while the claims may overlap, the contributing feature to the species, which in this case is the mixing passage detail, is mutually exclusive as the different species of the claims cannot have all the claimed mixing passage details in one embodiment.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEIBMAN et al. (US 2012/0151970).
Re Claims 1 and 11, LEIBMAN et al. teaches a washing machine appliance comprising: a cabinet 20; a tub 22 positioned within the cabinet; a basket 25 rotatably mounted within the tub; and a valve manifold (i.e. Fig. 6) comprising a first inlet port 650 to connect to a first water source; an auxiliary inlet port 640 to connect o an auxiliary fluid source 608; an auxiliary outlet port downstream of the inlet port (where the right 630 points to); an auxiliary valve downstream of the first inlet port and upstream of the auxiliary inlet, the auxiliary valve configured to selectively provide fluid communication from the auxiliary inlet and at least one of the first inlet port and the auxiliary outlet port.
Re Claims 1 and 11, LEIBMAN et al. does not appear to teach a second inlet port configured to fluidly connect to a second water source. However, it is very well known in the art to provide a second water source, for example in the form of a hot water and cold water. Thus, Claims 1 and 11 are rejected 
Re Claims 2 and 12, LEIBMAN et al. teaches a mixing passage (where 630 points to) upstream of the outlet (right end of that pipe, Fig. 6) and downstream of the auxiliary valve 606.
Claims 7 and 17 are considered obvious because the use of valves downstream of the inlets are taught (i.e. 602 and 606, which is the mixing valve).
Re Claims 8 and 18, LEIBMAN et al. teaches the use of solenoid valves. See [0076].
Re Claims 9-10 and 19-20, the auxiliary port (end of 640) is suggested to be at least a different diameter from the water in port 650. Furthermore, it is considered to require only ordinary skill in the art to change a shape (2144.04 (IV-B)) or change in size (2144.04 (IV-A)) in the MPEP. Thus, it is considered obvious to have different shapes and sizes of the inlet and outlet, through routine experimentation to change the fluid flow characteristics of the dispenser.


Allowable Subject Matter
Claims 3, 6, 13, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711